DETAILED ACTION
Status of the Application
Claims 1-9 have been examined in this application. This communication is the first action on the merits. The Information Disclosure Statements (IDS) filed on December 5, 2019 and March 27, 2020 have been acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claims 4-7 are objected to because of the following informalities:  “as claimed in claims 1,” in each of these claims, this claim language should be amended to delete the “s” at the end of the word “claims.”  Appropriate correction is required.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first index value difference calculation unit configured to calculate …,” “a relation calculation unit configured to calculate …,” and “a second index value difference calculation unit configured to calculate …” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Further, Examiner notes that a review of the specification reveals that the specification does not clearly set forth a particular corresponding structure for performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.
Claim 8 recites the limitations “on and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first index value difference calculation unit configured to calculate …,” “a relation calculation unit configured to calculate …,” and “a second index value difference calculation unit configured to calculate ….” These limitations invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because they use the generic placeholders “a first index value difference calculation unit …,” “a relation calculation unit …,” and “a second index value difference calculation unit …” coupled with functional language “configured to calculate …” without reciting sufficient structure to achieve the function or to modify the generic placeholder. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The written description does not include the structural elements to carry out these specifically claimed functions.
Applicant may: (a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. These claims do not fall within at least one of the four categories of patent eligible subject matter because these claims are directed to software per se. Claim 8 recites “[a]n information processing apparatus comprising a processing unit including: a first index value difference calculation unit…,” and “a relation calculation unit …,” and Applicant's Specification fails to specifically exclude non-statutory interpretations of these features. The broadest reasonable interpretation of the abovementioned features include software per se in view of their ordinary and customary meaning. As a result, claim 8 is rejected under 35 US.C. 101 for being directed to software per se.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, namely computer-readable recording medium. This claim recites a computer-readable recording medium and Applicant's specification fails to narrowly define computer-readable recording medium to exclude transitory propagating signals. The broadest reasonable interpretation of a claim drawn to a computer-readable recording medium includes transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable recording medium, which are non-statutory subject matter. As a result, these claims must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). In order to overcome this rejection under 35 U.S.C. 101, the Office recommends amending the claim so that they recite only non-transitory medium.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-9) recite “[a]n information processing method, comprising: calculating, for each reference target among a plurality of reference targets to which a measure has been applied, a difference between a value of an index of a 
As a whole, in view of the claim limitations, each of the above limitations, including the limitations in claims 2-9, are directed to calculating a first difference between a value for variables in which a measure is applied and a value for variables in which the measure is not applied to targets, calculating an expression linking the first difference to the variables for the targets, and calculating a second difference of a proposed scenario in which the measure is applied to the targets using the expression, which are all mathematical calculations and generate mathematical formula, and thus, the claims are directed to mathematical concepts. Further, in view of the recitations in claims 5-7 that the target is a local government, patient, and a company, provide that the mathematical calculations and formula in the independent claims manage personal human behavior of government, patients, and companies, and thus, the claims are also directed to a certain method of organizing human activity. Accordingly, the claims are directed to mathematical concepts and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, claims 1-7 do not recite any additional elements beyond the recited abstract idea. Further, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Simon, et la. (US 20160026771 A1) at [0093]. Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, which, as held by the courts, is well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-7 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (US 20090326976 A1), hereinafter Morris.
Regarding claim 1, Morris discloses an information processing method, comprising ([0023]): 
calculating, for each reference target among a plurality of reference targets to which a measure has been applied, a difference between a value of an index of a reference target being said each reference target linked to predetermined variables that change over time and that are influenced by the measure, and a value of the index of the reference target obtained under a virtual scenario in which the measure is not applied to the reference target, as a first index value difference occurring when the measure is applied to the reference target ([0023]-[0025], the method includes determining, for each subject (i.e. each target), a difference value of the corresponding first net cost outcome values not associated with the intervention (i.e. variables representing the measure is not applied)and the corresponding second net cost outcome values associated with the intervention  (i.e. variables representing the measure is applied), and a benefit by subtracting the first risk without the intervention (i.e. variables representing the measure is not applied) from the second risk associated with the intervention  (i.e. variables representing the measure is applied), [0060], [0063], [0064], the system generates a first risk function from first stored outcomes of the standard process, a second risk function from second outcomes performing the one or more interventions (i.e. the measure is applied), and the difference between the first risk function and the second risk function is computed, [0066], for each first individual and second individual reflecting one or more interventions, net costs may also be computed and included in the first set of outcomes by computing difference between the first net cost and the second net cost for each individual); 
calculating a relation expression that links the first index value difference to the predetermined variables based on the first index value difference and the predetermined variables of each reference target among the reference targets ([0023]-[0025], the method includes deriving, from the difference value for each subject, a net cost function that describes the net cost of the intervention, and deriving a benefit function that represents a benefit of the intervention is the difference between the first and second risk function, [0064], the difference between the first risk function and the second risk function is computed, resulting in creating a benefit function for the one or more interventions, which mathematically represents the degree of benefit that can be expected for individuals in the population if the one or more interventions are performed, [0066], the net cost function is fitted by using regression methods as discussed above for block 114); and 
calculating, by using the predetermined variables of a target and the relation expression, a difference between a value of the index of the target obtained under a virtual scenario in which the measure is applied to the target and a value of the index of the target obtained when the measure is not applied to the target, as a second index value difference ([0069], in 124, to determine the benefit of an intervention for that particular real person, the benefit function of block 118 is applied to the starting variables of the particular individual (i.e. the target) of block 122 to result in creating a final value representing a benefit of the intervention for that individual (i.e. the difference in benefit as a result of the intervention), and to determine the cost of the intervention for the particular individual, the cost function is applied to the starting variables of the particular individual to result in a cost value of the intervention for the particular individual (i.e. the difference in cost as a result of the intervention), and block 124 represents generating the final benefit value and the final cost value for the individual).
Regarding claim 2, Morris discloses the information processing method as claimed in claim 1 (as above), wherein, for each reference target among the reference targets, a direction in which a value of the index of the reference target increases or decreases when the predetermined variables of the reference target change is the same as a direction in which a value of the index of the target increases or decreases when the predetermined variables of the target change ([0027], [0061], [0064], developing the risk function and benefit is fitted using a regression, wherein .
Regarding claim 3, Morris discloses the information processing method as claimed in claim 1 (as above), wherein calculating the relation expression includes calculating the relation expression by conducting a regression analysis with respect to the first index value difference and the predetermined variables of each reference target among the reference targets ([0027], determining the first risk function and determining the second risk function or determining the first net cost function and determining the second net cost function comprise applying one or more regression methods, [0023]-[0025], the method includes determining, for each subject, a difference value of the corresponding first net cost outcome values not associated with the intervention and the corresponding second net cost outcome values associated with the intervention  (i.e. the measure is applied), deriving, from the difference value for each subject, a net cost function that describes the net cost of the intervention, and a benefit by subtracting the first risk from the second risk associated with the intervention to derive a benefit function, [0060], [0063], [0064], the system generates a first risk function from first stored outcomes of the standard process, a second risk function from second outcomes performing the one or more interventions (i.e. the measure is applied), and the difference between the first risk function and the second risk function is computed, resulting in creating a benefit function for the one or more interventions, which mathematically represents the degree of benefit that can be expected for individuals in the population if the one or more interventions are performed, [0066], for each first individual and second individual reflecting one or more interventions, net costs may also be computed and included in the first set of outcomes by computing difference between the first net cost and the second net cost for each individual, wherein the net cost function is fitted by using regression methods as discussed above for block 114).
Regarding claim 4, Morris discloses the information processing method as claimed in claims 1 (as above), further comprising calculating a sum of the first index value difference and a value of the index of the target when the measure is not applied to the target ([0030], the method .
Regarding claim 6, Morris discloses the information processing method as claimed in claims 1 (as above), wherein the target is a patient being treated, and the target and the reference targets are the same gender or of similar age ([0081], individuals are persons who receive a medical intervention, [0044]-[0045], custom inputs can reflect a population, wherein a population is representative of a superset from which a particular individual's population may be drawn, including inputs such as characteristics of a group of people in a particular region of a country, or in a particular age bracket, or a population in a particular country having specified physiology, disease, and medical history, and input variables describing the individual include age, gender, race, biomarkers, medications, and previous history, [0084], to a population of 30,000 similar to an actual employee population of adults aged 20 to 80).
Regarding claim 8, this claim is substantially similar to claim 1, respectively, and is therefore, rejected on the same basis as claim 1. While claim 8 directed toward an information processing apparatus, Morris discloses an apparatus as claimed. [0091].
Regarding claim 9, this claim is substantially similar to claim 1, respectively, and is therefore, rejected on the same basis as claim 1. While claim 9 directed toward a computer-readable recording medium, Morris discloses a computer-readable recording medium as claimed. [0091].
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20090326976 A1), hereinafter Morris, in view of Simon, et al. (US 20160026771 A1), hereinafter Simon.
Regarding claim 5, Morris discloses the information processing method as claimed in claims 1 (as above). Further, while Morris discloses all of the above and wherein the target is [a person in] a local government, and the target and the reference targets are similar in a population or an industrial structure ([0044]-[0045], custom inputs can reflect a population, wherein a population is representative of a superset from which a particular individual's population may be drawn, including inputs such as characteristics of a group of people in a particular region of a country, or in a particular age bracket, or a population in a particular country having specified physiology, disease, and medical history, and input variables describing the individual include age, gender, race, biomarkers, medications, and previous history, [0084], to a population of 30,000 similar to an actual employee population of adults aged 20 to 80), Morris does not necessarily disclose the remaining following elements, which however, are taught by further teachings in Simon.
Simon teaches wherein the target is a local government, and the target and the reference targets are similar in a population or an industrial structure ([0051], in an interactive community health measure tool for identifying similar communities in terms of health care outcomes and population attributes includes a city selection input field 302 and a state selection input field 304 allow a user to easily select a city and state as a base community for comparing with other communities and inputs of population attributes including health behaviors, provider supply, social capital economic performance, provider incentives, HIT adoption and provider integration).
Morris and Simon are analogous fields of invention because both address the problem of .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 20090326976 A1), hereinafter Morris, in view of Hankin, et al. (US 20140180756 A1), hereinafter Hankin.
Regarding claim 7, Morris discloses the information processing method as claimed in claims 1 (as above). Further, while Morris discloses all of the above and wherein the target is [an employee of] a company, and the target and the reference targets are similar in the number of employees, an amount of capital or a type of industry ([0044]-[0045], custom inputs can reflect a population, wherein a population is representative of a superset from which a particular individual's population may be drawn, including inputs such as characteristics of a group of people in a particular region of a country, or in a particular age bracket, or a population in a particular country having specified physiology, disease, and medical history, and input variables describing the individual include age, gender, race, biomarkers, medications, and previous history, [0084], the population can be 30,000 people who are similar to a particular company's actual employee population of adults aged 20 to 80), Morris does not necessarily disclose the remaining following elements, which however, are taught by further teachings in Hankin.
Hankin teaches wherein the target is a company, and the target and the reference targets are similar in the number of employees, an amount of capital or a type of industry ([0007], by comparing the company's overall score to scores of corresponding companies, based on .
Morris and Hankin are analogous fields of invention because both address the problem of generating predictions for target groups.  At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to include in Morris the ability for the target to be a local government, and the target and the reference targets to be similar in a population or an industrial structure, as taught by Hankin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of the target being a local government, and the target and the reference targets being similar in a population or an industrial structure, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Morris with the aforementioned teachings of Hankin in order to address staffing needs before they arise, maximize the efficiency of the current in-place staff, and reducing turnover. [0004].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623